 
 
Exhibit 10.27


FOREST CITY REALTY TRUST, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
(Directors)


WHEREAS, ______________ (the “Grantee”) is a nonemployee director of Forest City
Realty Trust, Inc. (the “Company”);


WHEREAS, a grant of Option Rights to the Grantee, and the execution of a
Nonqualified Stock Option Agreement in the form hereof (this “Agreement”) to
evidence such grant, were authorized by unanimous approval of the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company on _____________, 20___ (the “Date of Grant”); and


WHEREAS, the grant of Option Rights was made pursuant to and in compliance with
the Amended and Restated Board of Directors Compensation Policy (effective
January 1, 2016), subject to a total grant date fair market value of $__________
for 20___ equity award grants.


NOW, THEREFORE, pursuant to the Forest City Realty Trust, Inc. 1994 Stock Plan
(the “Plan”), and subject to the terms and conditions thereof and the terms and
conditions hereinafter set forth, the Company hereby confirms to Grantee,
effective as of the Date of Grant, the grant of Option Rights to purchase
_________ Shares.


1.
DEFINITIONS. All capitalized terms have the meanings set forth in the Plan
unless otherwise specifically provided. As used in this Agreement, the following
term has the following meaning:



“Disability” means disability as defined in the Long Term Disability Plan of the
Company or a Subsidiary, as applicable, as amended from time to time.


2.
OPTION PRICE. The Option Price with respect to the Shares covered by the Option
Rights shall be $__________ per Share, the Market Value per Share as of the
close of business on the Date of Grant.



3.
OPTION PERIOD; VESTING AND TIME OF EXERCISE OF OPTION RIGHT.



(a)
The Option Rights shall continue in effect for a period of 10 years from the
Date of Grant, except as such option period may be reduced as hereinafter
provided in Section 6 of this Agreement as a result of certain terminations of
the Grantee’s service as a director of the Company.






--------------------------------------------------------------------------------



(b)
The Option Rights shall be exercisable cumulatively over the option period only
in accordance with the following terms, conditions and provisions:



(i)
Except as otherwise provided in the Plan or this Agreement, the Option Rights
shall not be exercisable prior to the first anniversary of the Date of Grant,
and upon such day 100% of the Option Rights shall automatically become vested
and exercisable. To the extent exercisable, Option Rights may be exercised from
time to time.



(ii)
Except as hereinafter provided in Section 6 of this Agreement, no part of the
Option Rights may be exercised unless the Grantee is, at the date of such
exercise, a director of the Company and shall have continuously served as a
director since the Date of Grant.



4.
METHOD OF EXERCISE. Shares may be purchased pursuant to this Agreement only upon
receipt by the Secretary of the Company of notice in writing from the Grantee of
his or her intention to purchase, specifying the number of Shares as to which
the Grantee desires to exercise the Option Rights, and said notice shall be
accompanied by the full amount of the Option Price in the form of: cash, a
certified or official bank check, a money order, a cashier’s check, or in Shares
owned by the Grantee and having a market value at the time of exercise equal to
the total Option Price of the Shares subject to such exercise. Such form of
written notice is attached hereto. In no event shall the Option Rights be
exercisable as to less than 25 Shares at any one time or all of the remaining
Shares then subject to the Option Rights, if less than 25.



5.
OPTION RIGHTS CONFER NO RIGHTS AS COMMON SHAREHOLDER. The Grantee shall not be
entitled to any privileges of ownership with respect to Shares subject to the
Option Rights, unless and until purchased and delivered upon the exercise of the
Option Rights, in whole or in part, and the Grantee becomes a shareholder of
record with respect to such delivered Shares. The Grantee shall not be
considered a shareholder of the Company with respect to any such Shares not so
purchased and delivered.



6.
TERMINATION OF OPTION RIGHT.



(a)
In the event the Grantee terminates service as a director of the Company under
any circumstance other than those specified in Sections 6(b), (c) or (d) below,
all rights to purchase Shares pursuant to the Option Rights (including rights to
purchase Shares thereunder which have accrued but which then remain unexercised)
shall forthwith cease and terminate.


-2-

--------------------------------------------------------------------------------





(b)
If the Grantee’s service as a director of the Company terminates due to the
Grantee’s Disability, the Option Rights may be exercised by the Grantee, to the
extent the Grantee was entitled to do so on the date of termination, but not
later than ten years from the Date of Grant.



(c)
If the Grantee’s service as a director of the Company terminates at or after age
65 with five or more years of service as a director of the Company, the Option
Rights shall become immediately exercisable by the Grantee on the date of
termination and shall remain exercisable until ten years from the Date of Grant.



(d)
If the Grantee shall die while serving as a director of the Company or during a
period of Disability, the Option Rights shall become immediately exercisable if
Grantee was age 65 or older and had served as a director of the Company for five
or more years, and may be exercised by the legal representative of the Grantee,
to the extent the Grantee was entitled to exercise the Option Rights at the time
of his or her death, for a one-year period from the date of death, but not later
than ten years from the Date of Grant.



(e)
To the extent that the Option Rights shall not have been exercised within any
applicable period specified in Sections 6(b), (c) or (d) above, all further
rights to purchase Shares pursuant to such Option Rights shall cease and
terminate at the expiration of such period.



7.
TRANSFERABILITY.



(a)
Except as provided in Section 7(b), the Option Rights may not be transferred by
the Grantee other than by will or the laws of descent and distribution or
pursuant to a domestic relations order. During the Grantee’s lifetime, the
Option Rights are exercisable only by the Grantee or, in the case of the
Grantee’s legal incapacity, only by his or her guardian or legal representative,
provided, however, that if so determined by the Committee, the Grantee may, in a
manner designated by the Committee, designate a beneficiary to exercise the
rights of the Grantee under the Option Rights upon the death of the Grantee.
Absent such a designation, in a case of death, the Option Rights shall be
exercisable by the executor, administrator or legal representative of the
deceased Grantee.



(b)
The Option Rights may be transferable by the Grantee, without payment of
consideration therefor by the transferee, only to any one or more members of the


-3-

--------------------------------------------------------------------------------



Grantee’s immediate family; provided, however, that (i) no such transfer shall
be effective unless reasonable prior notice thereof is delivered to the Company
and such transfer is thereafter effected in accordance with any terms and
conditions that shall have been made applicable thereto by the Committee and
(ii) any such transferee shall be subject to the same terms and conditions
hereunder as the Grantee. For the purposes of this Section 7, the term
“immediate family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons have more than fifty percent of
the beneficial interest, a foundation in which these persons (or the Grantee)
control the management of assets, and any other entity in which these persons
(or the Grantee) own more than fifty percent of the voting interests.


(c)
Except as permitted by the above, the Option Rights may not be sold,
transferred, assigned, pledged, hypothecated or otherwise disposed of (whether
by operation of law or otherwise or be subject to execution, attachment or
similar process). Any attempted sale, transfer, assignment, pledge,
hypothecation or encumbrance, or other disposition of the Option Rights shall be
null and void.



8.
CHANGE IN STOCK CAPITALIZATION. The number and kind of Shares covered by the
Option Rights and the price per share applicable to such Option Rights shall be
subject to adjustment as provided in Section 12-A of the Plan.



9.
AMENDMENTS TO PLAN AND AGREEMENT.



(a)
The Committee may, without further action by the shareholders, from time to
time, amend, alter, suspend or terminate the Plan, except as otherwise required
by applicable law or the rules of the New York Stock Exchange or, if the Shares
are not traded on the New York Stock Exchange, the principal national securities
exchange upon which the Shares are traded or quoted.



(b)
This Agreement may not be modified orally. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto; provided, however, that no amendment will adversely affect
the rights of the Grantee with respect to this Option Right without the
Grantee’s written consent.




-4-

--------------------------------------------------------------------------------



10.
DELIVERING OF SHARES. The Grantee shall give notice of his or her intent to
exercise Option Rights, and Shares shall be delivered by the Company after full
payment of the Option Price in respect of the Shares delivered, subject to the
conditions of Section 4 hereof.



11.
CANCELLATION OF OPTION RIGHTS. The Committee may cancel any unexercised Option
Rights if the Grantee, while having rights to purchase hereunder, engages in any
employment or activity which in any way directly or indirectly, diverts or
attempts to divert from the Company any business whatsoever, and which in the
opinion of the Committee is contrary to the best interests of the Company.



12.
AGREEMENT SUBJECT TO THE PLAN. This Agreement is subject to the provisions of
the Plan and shall be interpreted in accordance therewith. The Grantee hereby
acknowledges receipt of a copy of the Plan.



13.
COMPLIANCE WITH LAW. The Company shall make reasonable efforts to comply with
all applicable federal, state and other applicable securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company will
not be obligated to issue any securities pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.



14.
SEVERABILITY. In the event that one or more of the provisions of this Agreement
are invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.



15.
GOVERNING LAW. This Agreement shall be governed by the internal substantive laws
of the State of Maryland.



16.
GENERAL. It is understood that wherever masculine pronouns are used in this
Agreement, it is intended to include the feminine pronouns as well as the
masculine.



17.
ENTIRE AGREEMENT. Subject to Section 12, this Agreement represents the entire
agreement between the Company and the Grantee with respect to these Option
Rights and supersedes all prior agreements whether in writing or otherwise.




-5-

--------------------------------------------------------------------------------



The undersigned Grantee hereby accepts the award of Option Rights granted
pursuant to this Agreement, subject to the terms and conditions of the Plan and
the terms and conditions set forth herein.



[Name]


Date:                        






Executed in the name and on behalf of the Company at Cleveland, Ohio as of the
___day of ____________, 20___.


FOREST CITY REALTY TRUST, INC.




By:                        
Name: David J. LaRue
Title: President, Chief Executive Officer and Director








1009924.3

-6-